Citation Nr: 1818799	
Decision Date: 03/29/18    Archive Date: 04/05/18

DOCKET NO.  14-19 914A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to a higher initial evaluation for schizoaffective disorder, currently rated as 30 percent disabling.  

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K. Hughes, Counsel


INTRODUCTION

The Veteran served on active duty from June 1997 to September 1999.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA) which granted service connection for schizoaffective disorder and assigned a 30 percent rating from August 31, 2011 rating decision.

In July 2017, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran's most recent VA mental health examination was completed in June 2012.  However, during her July 2017 hearing, the Veteran reported that her mental health symptoms had increased in severity.  As there is evidence that the condition has worsened since the last examination, a new examination is required.

The Veteran claims that she is unable to sustain a job because of her psychiatric disorder.  However, she currently does not meet the minimum schedular requirements for a TDIU rating based on her single service-connected disability, schizoaffective disorder.  Nevertheless, TDIU may be granted on an extraschedular basis in exceptional cases when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disability.  As the Board cannot grant extraschedular awards in the first instance because the regulations require that the RO first submit the claim to the Director of the Compensation Service for extraschedular consideration, on remand, the matter of entitlement to an extraschedular rating must be submitted to the Director of the Compensation Service.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Secure for the record copies of any (and all) updated clinical records of any relevant VA and/or private treatment.

2.  Please associate with the virtual file/VBMS all VA vocational rehabilitation records.

3.  Please contact the Veteran and request that she provide updated employment information, to specifically include the date of her last gainful employment.

4.  After the record is determined to be complete, the AOJ should arrange for the Veteran to undergo a VA examination to determine the severity of her service-connected psychiatric disability.  The claims-file must be thoroughly reviewed by the examiner in connection with the examination, and a complete history should be elicited directly from the Veteran.  Any tests and studies deemed necessary by the examiner should be conducted.  All findings should be reported in detail.  The examiner is asked to respond to the following: 

a)  Please describe all manifestations of the Veteran's service connected psychiatric disorder, specifically including the severity, frequency, and duration of all of her service-connected psychiatric symptoms.  In providing the requested opinion, please consider the Veteran's Board hearing testimony that her psychiatric symptoms have significantly increased in severity in recent years; in particular, the significance of the Veteran's assertions regarding suicidal ideations and attempts, hallucinations, domestic violence, relationships and psychiatric hospitalizations.

b)  The examiner is also requested to describe, in detail, the impact of the Veteran's psychiatric symptoms on her functioning, including how that functional impairment impacts functioning associated with employment.  In providing the requested opinion, the examiner should consider as necessary the Veteran's VA Vocational Rehabilitation records located in her electronic files.  

The examiner should provide a complete rationale for all opinions that are expressed.  If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

5.  Thereafter, refer the case to the VA Director of Compensation for an opinion as to whether an extraschedular TDIU rating is warranted based on the Veteran's single service-connected disability, schizoaffective disorder, alone at any time during the appeal.

6.  After conducting any other development deemed necessary, readjudicate the Veteran's claims.  If any benefit sought remains denied, issue an appropriate Supplemental Statement of the Case (SSOC) and provide the Veteran and her representative an opportunity to respond.  The case should then be returned to the Board, if otherwise in order, for further appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2014).




_________________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

